Citation Nr: 0709678	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
forehead scar.
 
2.  Entitlement to a rating in excess of 10 percent for 
headaches.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 2003 and January 2005 rating decisions.


FINDINGS OF FACT

1.  The veteran's forehead scar does not affect two facial 
features or a paired set of features and it does not have 
four characteristics of disfigurement.

2.  The veteran's headaches are related to his frontal lobe 
injury during service.

3.  The medical evidence of record fails to relate the 
veteran's balance problems to his time in service.

4.  The evidence fails to demonstrate that the veteran's 
tinnitus began during service.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for 
forehead scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 
(DC) 7800 (2006).

2.  Criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8045 (2006).

3.  Criteria for service connection for dizziness have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 4.124a, DC 8045 (2006).

4.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Forehead Scar

The veteran's forehead scar is currently rated at 30 percent 
under 38 C.F.R. § 4.118, DC 7800.  A 30 percent rating is 
assigned for a scar when there is either visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, or lips); or 
when there are two or three characteristics of disfigurement.  
A 50 percent rating is assigned when a scar causes 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features; or when there are 
four or five characteristics of disfigurement.

The 8 characteristics of disfigurement are: 1) Scar 5 or more 
inches (13 or more cm.) in length; 2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; 3) surface 
contour of scar elevated or depressed on palpation; 4) scar 
adherent to underlying tissue; 5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); 6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); 7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and 8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). 

The veteran has undergone two VA examinations of his scar 
during the pendency of his appeal.

In July 2003, the veteran's forehead scar was 5 cm long and 
.6 cm wide at its widest part, and was mildly painful.  There 
was mild adherence with depression, and the scar was atrophic 
and irregular, but was not unstable.  The scar was deep on 
the upper half where it was adherent to the underlying tissue 
(measuring 2.5 cm x .6 cm).  No inflammation, edema, or 
keloids were noted, although there was hyperpigmentation.  
There was mild distortion or asymmetry on the upper half of 
the scar, but no induration or inflexibility, and no 
limitation of motion or function of the skin.  The scar was 
found to be disfiguring.

In March 2005 the scar was 4.5 cm long and 4 mm wide at its 
widest part.  The scar was stable and not painful; and there 
was no adherence, atrophy, or scalyness.  There was also no 
elevation or depression of the surface contour in the scar.  
The scar looked superficial and moved with the muscular 
movement of the forehead.  The examiner indicated that the 
scar was well-healed and practically invisible.

While the scar at its deeper part causes visible or palpable 
tissue loss, the scar is contained exclusively on the 
veteran's forehead; and it therefore cannot affect either two 
features or a paired set of features.  

The veteran's scar also fails to meet four characteristics of 
disfigurement, so as to warrant a 50 percent rating.  The 
veteran meets several of the characteristics of disfigurement 
(such as .6 cm in width and adherence to underlying tissue), 
but the veteran's scar does not cover a surface area 
exceeding six square inches, and, as such, does not meet four 
of the eight characteristics of disfigurement by definition.  
The veteran's scar also is at most 5 cm long, which falls 
short of the 12 cm requirement.  Therefore, the veteran fails 
to meet the required number of characteristics of 
disfigurement.

As such, the veteran's scar fails to meet the criteria for a 
rating in excess of 30 percent, and his claim is therefore 
denied.

Headaches

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.124a, DC 8045 for brain disease due to trauma.  He 
appealed the initial rating assigned following the grant of 
service connection.

Under DC 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

In December 2004, a VA examiner indicated that the veteran's 
headaches were more likely than not related to his frontal 
lobe trauma during service.
 
While the veteran has complained of headaches, there has been 
no evidence showing hemiplegia, epileptiform seizures, or 
facial nerve paralysis.  Similarly, the veteran has not been 
diagnosed with multi-infarct dementia.  Accordingly, the 10 
percent rating that is assigned for the veteran's headaches 
is the highest schedular rating available under the rating 
criteria.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1) (2006).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  
However, in this case, no exceptional factors are present, as 
the veteran's case appears to be the exact situation 
envisioned by the regulations.  As such, the veteran's claim 
for a rating in excess of 10 percent for headaches is denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).


Balance issues

Two friends of the veteran submitted statements indicating 
that in 2001 the veteran had become dizzy at his home and 
fallen down the stairs.  The veteran also submitted a 
statement indicating that he had dizziness and bleeding ears 
while in Korea. 

Service medical records fail to show any complaints of 
dizziness while in service; and the veteran was noted to be 
neurologically normal on his separation physical.

The veteran failed to complain of, or seek treatment for, any 
balance issues for many years after service; and examination 
reports from 1957 and 1976 failed to note any balance issues.  
A VA treatment record from 2003 noted that the veteran needed 
a wheel chair due to his history of frequent falls at home; 
and a private hearing examination report from February 2004 
noted that the veteran complained of episodic vertigo and 
reported having fallen 2 years earlier.

In December 2004, the veteran underwent two VA examinations 
in efforts to address his balance issues.

At the first examination (an ear disease evaluation), the 
veteran described having bouts of dizziness, but the examiner 
found no active ear disease present.  The examiner indicated 
that the veteran had subjectively reported dizziness and 
balance problems, but there was no evidence of ear disease, 
and the veteran's symptoms were not compatible with Meniere's 
or any peripheral vestibular disorder.  Accordingly, the 
examiner opined that the veteran's complaints of balance 
problems had no relation to his in-service frontal bone 
trauma.

At the second examination (a neurologic evaluation), the 
examiner, after reviewing the veteran's claims file and 
noting that there had been no balance problems noted in 
either the veteran's service medical records, or at 
examinations in 1957 and 1976, found that there was no causal 
relationship between the veteran's service-connected frontal 
bone fracture/scar and his loss of balance issues.

While the veteran believes that his balance problems are the 
result of his in-service head injury, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between his balance problems and an event in 
service.  

Given that the medical evidence of record fails to connect 
the veteran's balance problem to his in-service frontal lobe 
trauma, the criteria for service connection have not been 
met, and the veteran's claim of entitlement to service 
connection for dizziness is therefore denied.

Tinnitus

The veteran maintains that he developed tinnitus as a result 
of his car accident in service.  He indicated that following 
treatment for the automobile accident he was   sent to Korea 
where he claims to have continued to receive medical 
treatment for strong headaches, bleeding of the ears, 
tinnitus, loss of balance and dizziness.  The veteran 
indicated that following service he continued to receive 
treatment at the VA.  

However, the veteran's service medical records are void of 
any complaints of, or treatment for, tinnitus; and on the 
veteran's separation physical he was found be normal with 
regard to both hearing and neurologic testing.

Additionally, while the veteran maintained that he continued 
to receive treatment for tinnitus in the years following 
service, no tinnitus was reported at the veteran's VA hearing 
examinations in either 1957 or 1976; and there is no record 
of treatment of tinnitus for decades following service.  The 
veteran did not even file a claim for tinnitus until 
September 2004, 50 years after he was discharged from 
service.  

It is undisputed that the veteran currently has tinnitus, as 
several different private doctors have indicated that they 
are treating the veteran for tinnitus.  However, no doctor, 
either private or VA, has indicated that he is of the opinion 
that the veteran's tinnitus was the result of his time in 
service.  Dr. Badillo, who has treated the veteran for 
tinnitus since 2003, indicated that the veteran's tinnitus 
was due to the fact that in 1953, according to the patient, 
he suffered a fracture in the frontal region while fighting 
for the armed forces in Korea.

The Board notes that Dr. Badillo's opinion appears to be 
based solely on the veteran's reported history; and it 
appears that the opinion is confused as to the veteran's 
medical history.  For example, the opinion indicated that the 
veteran suffered a fracture while fighting in Korea, but the 
veteran had his frontal lobe injury in a car accident in 
Puerto Rico before he ever went to Korea.  Thus, the 
probative value of this medical opinion is significantly 
lessened because it is based on an inaccurate factual 
premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
see also, Miller v. Brown, 11 Vet. App. 345, 348 (1998) 
(noting that a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record).  Additionally, Dr. Badillo failed to explain why 
there was no mention of any tinnitus when the veteran was 
examined in either 1957 or 1976.

Other than Dr. Badillo's opinion, the veteran's claims file 
is entirely void of a medical opinion of record which in any 
way connects his tinnitus with his time in service.  As the 
medical evidence fails to connect the veteran's tinnitus to 
his time in service, the preponderance of evidence is against 
the veteran's claim; and it is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by letters 
dated in June 2003, October 2004, and November 2004.  By 
these letters the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above, and VA 
General Counsel opinions concerning increased rating claims 
arising from an initial grant of service connection.  (See 
VAOPGCPREC 8-2003.)

VA and private treatment records have been obtained, as have 
service medical records.  The veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for a forehead scar is 
denied.
 
A rating in excess of 10 percent for headaches is denied.

Service connection for dizziness is denied.



Service connection for tinnitus is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


